Citation Nr: 0724102	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1952 to 
November 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had in his 
possession pertaining to his claims.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), VA 
medical records, and secured an examination in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

The veteran's DD-214 shows his military occupational 
specialty, (MOS) as an aircraft mechanic.  The veteran 
contends that his documented bilateral hearing loss is the 
result of acoustic trauma experienced by exposure to jet 
engine and other aircraft noises aboard ship while in the 
Navy.  Specifically, in a July 2004 statement, the veteran 
noted that he was responsible for maintaining and checking 
the aircraft, including the hydraulic brakes, which required 
him to be right next to loud, roaring engines on a daily 
basis.  The veteran stated that he began to notice loss of 
hearing about mid-way through his four years of service.

Both the veteran's entrance examination in November 1952, and 
his discharge examination in November 1956 showed whispered 
voice examinations which revealed normal hearing acuity of 
15/15.

At an April 2004 audiologic consult given at the Fayetteville 
VA medical center, (VAMC), the veteran reported gradual 
bilateral hearing loss, with the onset of hearing loss first 
noticed about 30 years ago.  The veteran also reported a 
history of familial hearing loss, and military, occupational, 
and recreational noise exposure.  The veteran also reported 
bilateral, intermittent tinnitus.  On examination, the 
audiologist noted mild to severe probable sensorineural 
hearing loss in the right ear with excellent word recognition 
(100% at 60 decibels); and mild to severe probable 
sensorineural hearing loss in the left ear with good word 
recognition (88% at 60 decibels).  The audiologist noted that 
this degree of hearing loss can cause situational 
communication problems.  In addition, the audiologist noted 
immitance type A for the right ear, but stated that he was 
unable to record results for the left ear because a seal 
could not be maintained.

The Board notes that in July 2004, the veteran submitted 18 
statements from his wife, friends, and church members stating 
that he either complained of hearing trouble or was noticed 
to have difficulty hearing.  The veteran's acquaintances all 
stated that the veteran's hearing loss was present when they 
met him and became worse over the years.  Many of the 
statements are from individuals who have known the veteran 
ten years or less.  However, a few statements are from 
individuals who claim to have known the veteran since the 
60s-1970s, and noted that they witnessed his hearing loss 
since the time they met him.  Specifically, the veteran's 
wife reported noticing hearing loss in 1953.  She stated that 
she was with the veteran when he entered the Navy in 1952, 
and stated that it was during this time that she began to 
notice that he was having difficulty hearing people talk to 
him.  She noted that the hearing loss was minor at first but 
worsened with time.  Another letter from an acquaintance 
stated that he met the veteran in 1966 and noticed the 
veteran's hearing loss at that time.

The veteran was afforded a VA audiological examination in 
August 2004.  That evaluation reported that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
65
70
LEFT
40
30
30
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

At this examination, the veteran reported a history of noise 
exposure from aircraft engines while serving as a mechanic in 
the Navy, and reported noticing hearing loss prior to 
discharge.  He also reported a significant post-service 
history of occupational noise exposure; noting that he worked 
in construction.  The veteran denied a familial history of 
hearing loss; but reported a history of noise exposure from 
personal firearms, lawn and garden tools.  The audiologist 
noted that the veteran did not report a head noise (relevant 
to tinnitus claim), on his history questionnaire and noted 
that during the interview it was difficult to ascertain 
whether he experienced the symptom.  However, the veteran did 
report hearing a phone ringing at times, but stated that this 
occurred less than once a week, and only for one or two 
rings.  The audiologist noted that the veteran was not aware 
of any head noise when seated in the test suite.

On examination, the audiologist diagnosed the veteran with 
right ear mild sensorineural hearing loss 250-750 Hz, with 
normal hearing sensitivity at 1000 and 2000 Hz followed by a 
moderately-severe to profound sensorineural hearing loss 
3000-6000 Hz and a severe loss at 8000 Hz.  The audiologist 
also diagnosed the veteran with left ear mild sensorineural 
hearing loss at 250 to 2000 Hz, with moderate to severe 
sensorineural hearing loss at 3000-8000 Hz.  The audiologist 
noted asymmetrical high frequency hearing loss with 
configuration suggesting excessive noise exposure in the left 
ear.  The audiologist noted that the loss appeared to have 
progressed slightly since April 2004, and stated that overall 
the case presented as a progressive hearing loss that became 
noticeably worse in recent times.

The audiologist opined that the available medical 
documentation did not support a claim of service connection 
for hearing loss or tinnitus.  Specifically, the audiologist 
stated that it is less likely as not that the complaint of 
hearing loss was a consequence of acoustic trauma while in 
service; explaining that although the veteran was treated for 
a variety of problems during his enlistment, complaints of 
hearing loss or difficulties hearing were not found in the 
record.  Regarding tinnitus, the audiologist opined that it 
is less likely as not that the complaint of subjective 
tinnitus was a consequence of acoustic trauma while in 
service.  Further, the audiologist noted that as far as could 
be determined, the veteran did not routinely experience the 
symptom of tinnitus at the present time.  In support of these 
conclusions, the audiologist noted that the SMRs did not 
contain entries related to treatment or complaints of hearing 
loss or tinnitus; and also noted that the veteran's entrance 
and discharge examinations recorded normal hearing.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.  

Here, there is medical evidence of a current bilateral 
hearing loss and a subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, the Board also finds 
that there is evidence that the veteran was exposed to loud 
noise while in service.  However, there is no medical 
evidence of a nexus between the current disabilities and the 
in-service exposure to loud noise.  The April 2004 audiologic 
consultation is the first documented medical evidence in the 
record related to hearing loss and tinnitus.  Further, the 
August 2004 VA audiologist who examined the veteran 
specifically opined that it was not likely that the veteran's 
current hearing loss and tinnitus were caused by acoustic 
trauma while in service.  This opinion was based on the 
veteran's SMRs showing no complaints or treatment related to 
hearing loss, and entrance and discharge examinations which 
both revealed normal hearing.  Additionally, while several 
lay statements have included observations of decreased 
hearing even while the veteran was on active duty, including 
the veteran's own competent observations, such observations 
were noted by the VA examiner and apparently discounted in 
light of the available medical record.  The Board therefore 
gives less evidentiary weight to the lay statements than to 
the VA examiner's opinion.

Regarding the veteran's tinnitus claim, the audiologist 
explained that the veteran did not routinely experience the 
symptoms of tinnitus because, during the examination, he only 
reported "hearing the phone ring less than once a week and 
only for one or two rings", and the veteran was not aware of 
any head noise while seated in the testing suite.

The veteran contends that he has hearing loss and tinnitus 
that resulted from acoustic trauma while in service.  While 
the veteran is competent as a layman to describe any symptoms 
he experiences, there is no evidence of record showing that 
he has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


